UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34297 ON4 COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 98-0540536 (I.R.S. Employer Identification No.) 16413 N. 91 Street, C 100 Scottsdale, AZ 85260 (Address of principal executive offices) (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.YesoNo o APPLICABLE ONLY TO CORPORATE ISSUERS: As of June 17, 2011 the registrant’s outstanding common stock consisted of 66,602,490shares. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. The unaudited interim financial statements of On4 Communications, Inc. (“we”, “our”, “us”) follow. These statements are presented in U.S. dollars and are prepared in accordance with generally accepted accounting principles in the United States. 2 ON4 COMMUNICATIONS, INC. Financial Statements Six Months Ended April 30, 2011 (Expressed in US dollars) 3 On4 Communications, Inc. (A Development Stage Company) Balance Sheets (Expressed in US Dollars) April 30, October 31, $ $ (unaudited) ASSETS Current Assets Cash Total Current Assets Investment (Note 4) 1 – Property and equipment (Note 5) Total Assets LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable Accrued interest payable Due to related parties (Note 6) Notes payable (Note 7) Total Liabilities Nature of Operations and Continuance of Business (Note 1) Commitments (Note 10) Stockholders’ Deficit Preferred stock: 10,000,000 shares authorized, non-voting, no par value; No shares issued and outstanding – – Common stock:100,000,000 shares authorized, $0.0001 par value; 66,602,490 shares issued and outstanding Additional paid-in capital Common stock issuable Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit (The accompanying notes are an integral part of these financial statements) F-1 On4 Communications, Inc. (A Development Stage Company) Statements of Operations (Expressed in US Dollars) (unaudited) For The Three Months Ended For The Three Months Ended For The Six Months Ended For The Six Months Ended Accumulated From June 5, (Date of Inception) April 30, April 30, April 30, April 30, to April 30, $ Revenue – Expenses Advertising and marketing – – Amortization of intangible assets – – Amortization of property and equipment Consulting fees ) ) Foreign exchange loss General and administrative Impairment of goodwill – Impairment of intangible assets – Management fees (Note 6(b)) – – Payroll – Professional fees Research and development – – Total Expenses Operating Loss ) Other Income (Expense) (Loss) Gain on settlement of debt – ) – ) Interest and other income – Interest expense ) Write-off of note receivable – ) Total Other Income (Expense) Loss from Continuing Operations ) Discontinued Operations (Note 3) Loss from discontinued operations ) Gain on disposal of discontinued operations – – Gain (Loss) on Discontinued Operations ) ) ) Net Income (Loss) Net Income (Loss) Per Share – Basic and Diluted Continuing operations – ) – ) Discontinued operations – Weighted Average Shares Outstanding (The accompanying notes are an integral part of these financial statements) F-2 On4 Communications, Inc. (A Development Stage Company) Statements of Cash Flows (Expressed in US Dollars) (unaudited) For The Six Months Ended April 30, $ For The Six Months Ended April 30, $ Accumulated From June 5, (Date of Inception) to April 30, $ Operating Activities Net loss from continuing operations ) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion of discount on convertible debt – Amortization of property and equipment Amortization of intangible assets – Gain on settlement of debt – ) Impairment of goodwill – – Impairment of intangible assets – – Issuance of notes payable for services and penalties – – Issuance of shares for services – – Stock-based compensation ) Write-off of notes receivable – – Changes in operating assets and liabilities: Accounts receivable – ) Prepaid expenses and deposits – ) ) Accounts payable and accrued liabilities Accrued interest payable Deferred revenue – ) – Due to related parties Net Cash Used In Operating Activities ) ) ) Investing Activities Acquisition of intangible assets – – ) Cash acquired in reverse merger – – Acquisition of property and equipment – ) ) Advances for note receivable – – ) Net Cash Used In Investing Activities – ) ) Financing Activities Proceeds from issuance of common stock – – Proceeds from issuance of preferred stock – – Proceeds from notes payable – Repayment of notes payable – – ) Proceeds from related parties – Repayments to related parties – ) ) Cash from disposition of subsidiary – Share issuance costs – – ) Net Cash Provided By Financing Activities Effects of Exchange Rate Changes on Cash – Net Cash (Used in) Provided by Discontinued Operations: Operating Activities – ) ) Investing Activities – – ) Financing Activities – ) (Decrease) Increase in Cash ) ) Cash - Beginning of Period – Cash - End of Period Supplemental Disclosures Interest paid – – Income taxes paid – – – (The accompanying notes are an integral part of these financial statements) F-3 On4 Communications, Inc. (A Development Stage Company) Notes to the Financial Statements April 30, 2011 (Expressed in US dollars) (unaudited) 1. Nature of Operations and Continuance of Business Sound Revolution Inc. (the "Company"), was incorporated on June 4, 2001 under the laws of the State of Delaware and on July 2, 2009 changed its name to On4 Communications, Inc. On May 1, 2009, the Company merged with On4 Communications, Inc. (“On4”), an Arizona corporation incorporated on June 5, 2006. Pursuant to the terms of the merger agreement, the Company acquired all assets and liabilities of On4 by issuing new shares to all former shareholders of On4 on a 1-to-1 basis. The Company issued 27,955,089 common shares to the former shareholders of On4 and the merger was accounted for as a “reverse merger” using the purchase method of accounting, with the former shareholders of On4 controlling 68% of the issued and outstanding common shares of the Company after the closing of the transaction. Accordingly, On4 was deemed to be the acquirer for accounting purposes and the financial statements are presented as a continuation of On4 and include the results of operations of On4 since incorporation on June 5, 2006, and the results of operations of the Company since the date of acquisition on May 1, 2009. The Company is in the business of manufacturing two-way communication and location devices with applications that include tracking people, pets, assets, and inventory, among others. The Company had two wholly-owned subsidiaries: (i) Sound Revolution Recordings Inc., which was incorporated in British Columbia, Canada on June 20, 2001, for the purpose of carrying on music marketing services in British Columbia, and (ii) Charity Tunes Inc., which was incorporated in the State of Delaware on June 27, 2005, for the purpose of operating a website for the distribution of songs online. On March 16, 2011, the Company disposed of these two subsidiaries in consideration for $15,000 and 6,300 shares of the acquirer’s common stock. The Company is a Development Stage Company, as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915, Development Stage Entities, and has not yet generated significant revenues from their intended business activities. Going Concern These financial statements have been prepared on a going concern basis, which implies that the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated significant revenues since inception and is unlikely to generate significant revenue or earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As at April 30, 2011, the Company has a working capital deficiency of $1,595,087, and has accumulated losses totaling $13,537,072 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company will need additional working capital to continue or to be successful in any future business activities. Therefore, continuation of the Company as a going concern is dependent upon obtaining the additional working capital necessary to accomplish its objective. Management plans to seek debt or equity financing, or a combination of both, to raise the necessary working capital. 2. Summary of Significant Accounting Principles Basis of Presentation These financial statements are prepared in conformity with accounting principles generally accepted in the United States and are presented in U.S. dollars, unless otherwise noted.The Company’s fiscal year end is October 31. Interim Financial Statements The interim financial statements have been prepared by the Company pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (the "SEC"). Certain information and footnote disclosure normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such SEC rules and regulations. The interim financial statements should be read together with the audited consolidated financial statements and accompanying notes included in the Company's audited consolidated financial statements for the year ended October 31, 2010. In the opinion of the Company, the unaudited financial statements contained herein contain all adjustments (consisting of a normal recurring nature) necessary to present a fair statement of the results of the interim periods presented. F-4 On4 Communications, Inc. (A Development Stage Company) Notes to the Financial Statements April 30, 2011 (Expressed in US dollars) (unaudited) 2. Summary of Significant Accounting Principles (continued) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to the useful life and recoverability of long-lived assets, recoverability of goodwill and intangible assets, fair value of convertible debt, stock-based compensation, bad debt expenses, and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity dates of three months or less at the time of issuance to be cash equivalents. Property and Equipment Property and equipment, consisting primarily of computer hardware and office equipment, is stated at cost and is amortized using the straight-line method over the estimated lives of the related assets of three and five years, respectively. Intangible Assets Intangible assets consist of patents and trademarks related to the TX200 mobile communication device. Intangible assets acquired are initially recognized and measured at cost and are being amortized straight-line over the estimated useful life of ten years. Impairment tests are conducted annually or more frequently if events or changes in circumstances indicate that an asset may be impaired. The impairment test compares the carrying amount of the intangible asset with its fair value, and an impairment loss is recognized in income for the excess, if any. The amortization methods and estimated useful lives of intangible assets are reviewed annually. Goodwill In accordance with ASC 350, Intangibles – Goodwill and Other, goodwill is required to be tested for impairment on an annual basis, or more frequently if certain indicators arise, using the guidance specifically provided. Management reviews goodwill at least annually, and on an interim basis when conditions require, evaluates events or changes in circumstances that may indicate impairment in the carrying amount of such assets. An impairment loss is recognized in the statement of operations in the period that the related asset is deemed to be impaired. Website Development Costs Website development costs consist of costs incurred to develop internet websites to promote, advertise, and earn revenue with respect to the Company’s business operations. Costs are capitalized in accordance with ASC 350-50, Web Site Development Costs, and are amortized on a straight-line basis over the estimated useful life of three years commencing when the internet web site has been completed. Impairment of Long-Lived Assets In accordance with ASC 360, Property, Plant, and Equipment, the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. F-5 On4 Communications, Inc. (A Development Stage Company) Notes to the Financial Statements April 30, 2011 (Expressed in US dollars) (unaudited) 2. Summary of Significant Accounting Principles (continued) Research and Development Expenses Research and development costs are expensed as incurred. Advertising Costs The Company expenses advertising costs as incurred. For the six month period ended April 30, 2011, advertising costs were $nil (2010 - $5,648). Investment The Company accounts for the investment described in Note 4 pursuant to ASC 320, Debt and Equity Securities.As the fair value of the investment is nominal, not readily determinable, and the estimation of fair value is not practicable, the Company has recorded the fair value at $1. Earnings Per Share The Company computes net loss per share in accordance with ASC 260, Earnings per Share, which requires presentation of both basic and diluted earnings per share (EPS) on the face of the statements of operations. Basic EPS is computed by dividing net loss available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. Foreign Currency Translation The Company’s functional currency and its reporting currency is the United States dollar and foreign currency transactions are primarily undertaken in Canadian dollars. Monetary balance sheet items expressed in foreign currencies are translated into U.S. dollars at the exchange rates in effect at the balance sheet date. Non-monetary assets and liabilities are translated at historical rates. Revenues and expenses are translated at average rates for the period, except for amortization, which is translated on the same basis as the related asset. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Comprehensive Income/Loss ASC 220, Comprehensive Income, establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at April 30, 2011 and 2010, the Company had no items representing comprehensive income/loss. Stock-based Compensation The Company records stock-based compensation in accordance with ASC 718, Compensation – Stock Based Compensation and ASC 505-50, Equity-Based Payments to Non-Employees. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. F-6 On4 Communications, Inc. (A Development Stage Company) Notes to the Financial Statements April 30, 2011 (Expressed in US dollars) (unaudited) 2. Summary of Significant Accounting Principles (continued) Financial Instruments and Fair Value Measures ASC 820, Fair Value Measurements, requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist primarily of cash, investment securities, accounts payable, accrued interest payable, amounts due to related parties, and notes payable. Pursuant to ASC 820, the fair value of the Company’s cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. The Company believes that the recorded values of all of its other financial instruments approximate their current fair values because of their nature and respective maturity dates or durations. Recent Accounting Pronouncements In January 2010, the FASB issued an amendment to ASC 505, Equity, where entities that declare dividends to shareholders that may be paid in cash or shares at the election of the shareholders are considered to be a share issuance that is reflected prospectively in EPS, and is not accounted for as a stock dividend. This standard is effective for interim and annual periods ending on or after December 15, 2009 and is to be applied on a retrospective basis. The adoption of this standard did not have a significant impact on the Company’s financial statements. In January 2010, the FASB issued an amendment to ASC 820, Fair Value Measurements and Disclosure, to require reporting entities to separately disclose the amounts and business rationale for significant transfers in and out of Level 1 and Level 2 fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis. This standard, for which the Company is currently assessing the impact, is effective for interim and annual reporting periods beginning after December 15, 2009 with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair value measures which are effective for fiscal years beginning after December 15, 2010. The adoption of this standard did not have a significant impact on the Company’s financial statements. The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial statements. F-7 On4 Communications, Inc. (A Development Stage Company) Notes to the Financial Statements April 30, 2011 (Expressed in US dollars) (unaudited) 3. Discontinued Operations On April 30, 2010, a company controlled by the former President of the Company acquired certain assets including Pets911.com from the Company's wholly owned subsidiary, PetsMobility Inc. (“PetsMobility”), in consideration for the return and cancellation of 2,000,000 shares of the Company's common stock.As at April 30, 2010, the date of disposition, the assets disposed of had a carrying value of $nil. On October 29, 2010, the agreement was amended to include the Company’s interest in PetsMobility. As a result of the Company’s disposal of PetsMobility, all operations related to the former subsidiary have been classified as discontinued operations.Cash flows from discontinued operations were not material and were combined with cash flows from continuing operations within the statement of cash flows categories The results of PetsMobility’s discontinued operations are summarized as follows: For The Three Months For The Three Months For The Six Months For The Six Months Accumulated from June 5, Ended Ended Ended Ended (Inception) April 30, April 30, April 30, April 30, To April 30, Revenue – – Expenses Advertising and marketing – Amortization of property and equipment – Consulting fees – Foreign exchange loss – 27 General and administrative – – Impairment of intangible assets – Management fees – Professional fees – Payroll – – – Research and development – Total Expenses – – Operating Income (Loss) – – ) ) Other Income (Expenses) Loss on settlement of debt – ) Interest and other income – Net Income (Loss) from Discontinued Operations – – ) ) On March 16, 2011, the Company disposed of its wholly owned subsidiaries, Sound Revolution Recordings Inc. and Charity Tunes Inc., in consideration for $15,000 and 6,300 shares of the acquirer’s common stock. As a result of the Company’s disposal of Sound Revolution Recordings Inc. and Charity Tunes Inc., all operations related to the former subsidiaries have been classified as discontinued operations. Cash flows from discontinued operations were not material and were combined with cash flows from continuing operations within the statement of cash flows categories. F-8 On4 Communications, Inc. (A Development Stage Company) Notes to the Financial Statements April 30, 2011 (Expressed in US dollars) (unaudited) 3. Discontinued Operations (continued) The results of Sound Revolution Recordings Inc. and Charity Tunes Inc. discontinued operations are summarized as follows: For The Three Months For The Three Months For The Six Months For The Six Months Accumulated from June 5, Ended Ended Ended Ended (Inception) April 30, April 30, April 30, April 30, To April 30, $ Revenue – Expenses Advertising and marketing – Amortization of property and equipment Consulting fees Foreign exchange loss General and administrative – – Professional fees – Payroll – Total Expenses Operating Income (Loss) ) ) Other Income (Expenses) Gain on settlement of debt – – – Interest expense – ) – ) ) Net Income (Loss) from Discontinued Operations ) F-9 On4 Communications, Inc. (A Development Stage Company) Notes to the Financial Statements April 30, 2011 (Expressed in US dollars) (unaudited) 4. Investment On March 16, 2011, the Company acquired 6,300 common shares of a private company in conjunction with the disposal of two of its subsidiaries. The investment represents less than 1% of the outstanding shares of the private company. The investment is recorded at a nominal amount of $1 as the value of the shares is nominal, there are no quoted market prices for this investment and a reasonable estimate of the fair value was not practicable. 5. Property and Equipment April 30, October 31, Accumulated Net Carrying Net Carrying Cost Amortization Value Value $ Computer equipment – – – Office equipment 6. Related Party Transactions a) As at April 30, 2011, the Company owed $360,814 (October 31, 2010 - $327,049) to management and directors for advance of operating funds and services provided on behalf of the Company. The amounts owing are unsecured, non-interest bearing, and due on demand. b) During the six month period ended April 30, 2011, the Company incurred $nil (2010 - $90,000) of management fees to the former President of the Company. 7. Notes Payable April 30, $ October 31, $ Bling Capital Corp., unsecured, and due on demand. Scottsdale Investment Corporation, unsecured, due interest at 12% per annum, and due on demand. Ed Aaronson, unsecured, due interest at 10% per annum, and due on demand. Troy Rice, unsecured, due interest at 10% per annum, and due on demand. F-10 On4 Communications, Inc. (A Development Stage Company) Notes to the Financial Statements April 30, 2011 (Expressed in US dollars) (unaudited) 8. Share Purchase Warrants As at April 30, 2011, and October 31, 2010, the following share purchase warrants were outstanding: Number of Warrants Exercise Price Expiry Date July 23, 2012 February 28, 2013 February 28, 2013 July 24, 2011 9. Stock Options On March 3, 2010, the Company granted a consultant options to purchase 2,000,000 shares of common stock at $0.15 per share for five years. Pursuant to the option agreement, 1,500,000 options vest immediately, 250,000 options vest on June 1, 2010 and the remaining 250,000 options vest on December 1, 2010. The fair value of the options was estimated at the date of grant using the Black-Scholes option pricing model using the following weighted average assumptions: risk-free interest rate of 2.27%, expected volatility of 161%, an expected option life of 5 years and no expected dividends. The fair value of options granted was $0.19 per option. During the six month period ending April 30, 2011, stock-based compensation expense was reduced by $3,691. The following table summarizes stock option plan activities: Number of Options Weighted Average Exercise Price $ Weighted Average Remaining Contractual Life (years) Aggregate Intrinsic Value $ Outstanding, October 31, 2009 Granted Outstanding, October 31, 2010 and April 30, 2011 – F-11 On4 Communications, Inc. (A Development Stage Company) Notes to the Financial Statements April 30, 2011 (Expressed in US dollars) (unaudited) 9. Stock Options (continued) A summary of the status of the Company’s non-vested shares as of April 30, 2011, and changes during the three month period ended April 30, 2011 is presented below: Number of Options Weighted Average Grant Date Fair Value $ Non-vested, October 31, 2010 Vested ) Non-vested, April 30, 2011 – – Additional information regarding stock options as of April 30, 2011, is as follows: Number of Options Exercise Price $ Expiry Date July 23, 2017 December 18, 2017 March 3, 2015 At April 30, 2011, the Company had no unvested options or unrecognized compensation expense. 10. Commitments a) On February 23, 2010, the Company entered into a trademark license agreement (the “Agreement”)Pursuant to the Agreement, the Company was granted an exclusive license to use certain trademarks and trade names on the Company’s hardware, software and services that provide tracking and location monitoring for people, animals and property of any other nature, but excluding firearms and related accessories, as well as existing licensed products and services of the Company, including but not limited to GPS, E911, A-GPS, radio frequency and beacon technology. Other applications that are covered under the Agreement include offenders monitoring; elderly, medical, teens and children tracking; public safety officers; executives; cars, tracks, motorcycles, aircrafts, boats, personal watercrafts, ATV’s, equipment, cargo, tools, trailers, electronic equipment, retail goods, and consumer goods in transit. The licensed territory includes the United States, Canada and Mexico.The Agreement expires on February 1, 2015. The Company must pay a royalty of net sales and incurred a non-refundable advance against royalties of $5,000. The Company must pay guaranteed royalties with 25% of each royalty for the year due at the end of each calendar quarter. Further, the Company has agreed to spend an amount equal to at least 2% of all net sales of the licensed products during each contract year for promotional activities. b) On May 7, 2010, the Company entered into an agreement with a consultant who will provide consulting services for a period of 12 months in consideration for 2,000,000 shares of the Company’s common stock and 1.5% of the commitment amount of any senior, asset based indebtedness and 6% of the face amount of any non-asset based indebtedness as part of a transaction arranged by the consultant. F-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements This quarterly report contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this report. Except as required by applicable laws, we do not intend to update any of the forward-looking statements to conform these statements to actual results. The following discussion should be read in conjunction with our interim unaudited financial statements and the notes thereto that appear elsewhere in this quarterly report. All currency references in this quarterly report are to U.S. dollars unless otherwise noted. Business Overview We were incorporated as a Delaware company on June 4, 2001 under the name Sound Revolution Inc.On July 2, 2009 we changed our name to On4 Communications, Inc. Our fiscal year end is October 31. Our address is 16413 N. 91 Street, C 100, Scottsdale, AZ 85260. Our telephone number is (480) 619-5510. On March 12, 2009, we entered into a merger agreement with On4 Communications, Inc., a private Arizona company incorporated on June 5, 2006 (“On4”). We subsequently amended this agreement on April 7, 2009, and on May 1, 2009we completed the merger with On4, with us as the surviving entity. Upon the completion of the merger, we had three wholly-owned subsidiaries: (i) Charity Tunes Inc., a Delaware company incorporated on June 27, 2005 for the purpose of operating a website for the distribution of music online (“Charity Tunes”); (ii) Sound Revolution Recordings Inc., a British Columbia, Canada company incorporated on June 20, 2001 for the purpose of carrying on music marketing services in British Columbia (“SRR”); and (iii) PetsMobility Inc., a Delaware company incorporated on March 23, 2006 for the purpose of operating the website www.petsmo.com and related business (“PetsMobility”). On April 29, 2010 we sold our interest in PetsMobility, excluding certain specific assets, to On4 Communications Inc., a private Canadian company and our shareholder (“On4 Canada”) pursuant to an asset purchase agreement in exchange for On4 Canada returning 2,000,000 shares of our common stock to our treasury for cancellation. On October 29, 2010 we amended the asset purchase agreement to clarify certain terms of the purchase and sale. On March 16, 2011 we sold our interest in Charity Tunes and Sound Revolution Recordings Inc. to Empire Success, LLC, a private Nevada limited liability company (“Empire”), in exchange for $15,000 and 6,300 shares of Empire’s common stock. As a result, we currently have no subsidiaries. We are a development stage company, providing wireless communications services to telecommunication companies, consumers and businesses. Our platform comprises global positioning system (“GPS”) device management, location-based services (“LBS”) capabilities, and the broadcasting of proprietary and non-proprietary content. LBS is a term used to describe the delivery of information and entertainment content to consumers with mobile devices based on the geographical position of the mobile device. We intend to deliver LBS via two-way communication tracking devices with applications that are able to track people, pets, assets and inventory. Our solution platform integrates various location-aware devises, such as GPS receivers, and transmits data to a range of devices, including Web browsers, instant messengers, short message service/mail, and mobile phones. 4 Results of Operations Our results of operations are presented below: Three Months Ended April 30, (unaudited) Three Months Ended April 30, (unaudited) Six Months Ended April 30, (unaudited) Six Months Ended April 30, (unaudited) Accumulated from June 5, 2006 (Date of Inception) to April 30, (unaudited) Revenue - Total Expenses Net Income (Loss) Three Months Ended April 30, 2011 and April 30, 2010, and the Period from June 5, 2006 (Date of Inception) to April 30, 2011 From our inception on June 5, 2006 to April 30, 2011, we did generate any revenue. Our total expenses during the three months ended April 30, 2011 were $29,191, compared to total expenses of $510,564 during the same period in fiscal 2010. Our total expenses from our inception on June 5, 2006 to April 30, 2011 were $11,336,420. Our total expenses during the three months ended April 30, 2011 consisted of $241 in amortization of property and equipment, $12,533 in foreign exchange loss, $7,403 in general and administrative expenses and $30,014 in professional fees, as offset by the recovery of $21,000 in consulting fees. During this period we also incurred $23,681 in other expenses, all of which were in the form of interest expenses. Our total expenses during the three months ended April 30, 2010 consisted of $3,759 in advertising and marketing expenses, $1,738 in amortization of intangible assets, $1,960 in amortization of property and equipment, $315,531 in consulting fees, $23,778 in foreign exchange loss, $41,438 in general and administrative expenses, $45,000 in management fees, $74,524 in professional fees and $2,836 in research and development expenses. During this period we also incurred $143,960 in other expenses, including $100,049 in interest expenses and $43,911 in loss on the settlement of debt. Our total expenses from our inception on June 5, 2006 to April 30, 2011 consisted of $182,182 in advertising and marketing expenses, $17,989 in amortization of intangible assets, $33,765 in amortization of property and equipment, $2,136,862 in consulting fees, $265,666 in foreign exchange loss, $1,070,754 in general and administrative expenses, $3,274,110 in impairment of goodwill, $2,219,724 in impairment of intangible assets, $1,162,596 in management fees, $3,566 in payroll expenses, $650,846 in professional fees and $318,360 in research and development expenses. Our general and administrative expenses consisted of travel, meals and entertainment, office maintenance, communication expenses (cellular, internet, fax and telephone), office supplies and courier and postage costs. Our professional fees consisted of legal, accounting and auditing fees. The decrease in our operating expenses during the three months ended April 30, 2011 was primarily due to decreases in our consulting fees, professional fees, management fees and general administrative expenses. During the three months ended April 30, 2011 we incurred a $53,052 loss from continuing operations, received a gain of $73,690 from discontinued operations and received net income of $20,538. During the same period in fiscal 2010 we incurred a $654,524 loss from continuing operations, incurred a $40,250 loss from discontinued operations and incurred a net loss of $694,774. We did not experience any net loss per share during the three months ended April 30, 2011, whereas we experienced a net loss per share from continuing operations of $0.01 during the same period in our prior fiscal year. From our inception on June 5, 2006 to April 30, 2011 we incurred a $12,247,818 loss from continuing operations, incurred a $1,205,782 loss from discontinued operations and incurred a net loss $13,453,600. 5 Six Months Ended April 30, 2011 and April 30, 2010 Our total expenses during the six months ended April 30, 2011 were $68,352, compared to total expenses of $678,466 during the same period in fiscal 2010. Our total expenses during the six months ended April 30, 2011 consisted of $483 in amortization of property and equipment, $16,061 in foreign exchange loss, $15,501 in general and administrative expenses and $38,498 in professional fees, as offset by the recovery of $2,191 in consulting fees. During this period we also incurred $43,668 in other expenses, all of which was in the form of interest expenses. Our total expenses during the six months ended April 30, 2010 consisted of $5,648 in advertising and marketing expenses, $3,477 in amortization of intangible assets, $3,920 in amortization of property and equipment, $315,531 in consulting fees, $27,544 in foreign exchange loss, $68,361 in general and administrative expenses, $90,000 in management fees, $158,302 in professional fees and $5,683 in research and development expenses. During this period we also incurred $173,736 in other expenses, including $129,825 in interest expenses and $43,911 in loss on the settlement of debt. The decrease in our operating expenses during the six months ended April 30, 2011 was primarily due to decreases in our consulting fees, professional fees, management fees and general administrative expenses. During the six months ended April 30, 2011 we incurred a $112,020 loss from continuing operations, received a gain of $68,749 from discontinued operations and incurred a net loss of $43,271. During the same period in fiscal 2010 we incurred a $852,202 loss from continuing operations, incurred a $94,433 loss from discontinued operations and incurred a net loss of $946,635. We did not experience any net loss per share during the six months ended April 30, 2011, whereas we experienced a net loss per share from continuing operations of $0.01 during the same period in our prior fiscal year. Liquidity and Capital Resources As of April 30, 2011 we had $588 in cash, $2,198 in total assets, $1,595,675 in total liabilities and a working capital deficit of $1,595,087. As of January 31, 2011 we had an accumulated deficit of $13,537,072. During the six months ended April 30, 2011 we spent $21,970 on operating activities, compared to spending of $132,502 on operating activities during the same period in fiscal 2010. The decrease in our expenditures on operating activities during the six months ended April 30, 2011 was due to a number of changes in our operating assets and liabilities as well as adjustments to reconcile our net loss to net cash used in our operating activities. Notably, our accrued interest payable and amounts due to related parties decreased from $78,863 and $85,945 during the six months ended April 30, 2010, to $41,013 and $35,462 during the current period, respectively, while our accounts payable and accrued liabilities similarly decreased from $140,354 to $16,603. From our inception on June 5, 2006 to April 30, 2011 we spent $2,675,746 on operating activities. During the six months ended April 30, 2011 we did not spend any money on investing activities, whereas we spent $2,897 on investing activities during the same period in fiscal 2010. From our inception on June 5, 2006 to April 30, 2011 we spent $1,328,908 on investing activities, the bulk of which was in the form of advances for notes receivable of $1,114,182 and the acquisition of intangible assets of $182,687. During the six months ended April 30, 2011 we received $15,000 from financing activities, all of which was in the form of proceeds from the disposition of our former subsidiaries, whereas we received $116,592 from financing activities during the same period in fiscal 2010. The decrease in our receipts from financing activities during the six months ended April 30, 2011 was primarily due to decreases of $75,000 in proceeds from notes payable and $81,372 in proceeds from related parties, as offset by spending of $39,780 on repayments to related parties. From our inception on June 5, 2006 to April 30, 2011 we received $3,951,903 from financing activities, primarily in the form of proceeds from the issuance of our common stock and preferred stock. For the next 12 months (beginning July 2011), we estimate our planned expenses to be approximately $1,700,000, as summarized in the table below: Description Potential Completion Date Estimated Expenses General and administrative expenses 12 months Research and development 12 months Sales and marketing 12 months Professional fees 12 months Unallocated working capital 12 months Debt repayment 12 months Total Based on our planned expenditures, we require additional funds of approximately $1,700,000 to proceed with our business plan over the next 12 months. If we are not able to obtain additional financing on a timely basis, we will be unable to conduct our operations as planned, and we will not be able to meet our obligations as they become due. In such event, we will be forced to scale down or perhaps even cease our operations. 6 Future Financings We have not generated significant revenues since inception and are unlikely to generate significant revenues or earnings in the immediate or foreseeable future. We rely upon the sale of our securities and proceeds from related parties to fund our operations. We anticipate that we will incur substantial losses for the foreseeable future, and we are dependent upon obtaining outside financing to carry out our operations. We will require approximately $1,700,000 over the next 12 months to enable us to proceed with our plan of operations, including paying our ongoing expenses. These cash requirements are in excess of our current cash and working capital resources. Accordingly, we intend to raise funds from private placements, loans or possibly a registered public offering (either self-underwritten or through a broker-dealer). At this time we do not have a commitment from any broker-dealer to provide us with financing, and there is no guarantee that any financing will be available to us or if available, on terms that will be acceptable to us. If we are unable to obtain the necessary additional financing, then we plan to reduce the amounts that we spend on our operations, our professional fees and our general and administrative expenses so as not to exceed the amount of capital resources that are available to us. If we do not secure additional financing our current cash reserves and working capital will be not be sufficient to enable us to sustain our operations for the next 12 months, even if we do decide to scale them down. Going Concern Our financial statements for the six months ended April 30, 2011 have been prepared on a going concern basis and contain an additional explanatory paragraph in Note 1 which identifies issues that raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. Inflation The amounts presented in our financial statements do not provide for the effect of inflation on our operations or financial position. The net operating losses shown would be greater than reported if the effects of inflation were reflected either by charging operations with amounts that represent replacement costs or by using other inflation adjustments. Employees We do not currently have any employees, but we engage consultants to provide us with legal, accounting, management, marketing, sales and software development services. Critical Accounting Policies Our financial statements are affected by the accounting policies used and the estimates and assumptions made by management during their preparation. A complete summary of these policies is included in Note2 of the notes to our financial statements for the six months ended April 30, 2011. We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. Foreign Currency Translation Our functional currency and our reporting currency is the United States dollar and foreign currency transactions are primarily undertaken in Canadian dollars. Monetary balance sheet items expressed in foreign currencies are translated into U.S. dollars at the exchange rates in effect at the balance sheet date. Non-monetary assets and liabilities are translated at historical rates. Revenues and expenses are translated at average rates for the period, except for amortization, which is translated on the same basis as the related asset. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Stock-Based Compensation We record stock-based compensation in accordance with ASC 718, Compensation – Stock Based Compensation, and ASC 505-50, Equity-Based Payments to Non-Employees. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. 7 Item 3. Quantitative and Qualitative Disclosure About Market Risk. Not applicable. Item 4. Controls and Procedures. Disclosure Controls We maintain disclosure controls and procedures, as defined in Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934 (the "Exchange Act"), that are designed to ensure that information we are required to disclose in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission (the “SEC”) and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. As of the end of the period covered by this report, our management, with the participation of our Chief Executive Officer and Chief Financial Officer, carried out an evaluation of the effectiveness of our disclosure controls and procedures. Based on this evaluation, and in light of the material weaknesses in our internal control over financial reporting, our management concluded that our disclosure controls and procedures were not effective to ensure that information we are required to disclose in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC, andthatsuch information wasnotaccumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure. Changes in Internal Control We have not been able to implement any of the recommended changes to our internal control over financial reporting included in our annual report for the year ended October 31, 2010. During the three months ended April 30, 2011 there were no changes in our internal control over financial reporting (as defined in Rule 13a-15(e) and Rule 15d-15(e) under the Exchange Act) that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings We are not aware of any legal proceedings (i) to which we are a party, (ii) to which any of our subsidiaries is a party, or (iii) of which either our property or the property of any our subsidiaries is the subject. None of our directors, officers, affiliates, any owner of record or beneficially of more than 5% of our voting securities, or any associate of any such director, officer, affiliate or security holder are (i) a party adverse to us in any legal proceedings, or (ii) have a material interest adverse to us in any legal proceedings. We are not aware of any other legal proceedings that have been threatened against us. Item 2. Unregistered Sales of Equity Securities During the three months ended April 30, 2011 we did not complete any unreported sales of our equity securities that were not registered under the Securities Act. Item 3. Defaults Upon Senior Securities None. Item 4. (Removed and Reserved) Item 5. Other Information None. Item 6. Exhibits Exhibit Number Exhibit Description Acquisition Agreement between On4 Communications, Inc. and Empire Success, LLC dated March 16, 2011 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of theSarbanes-Oxley Act of 2002 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. 1350, asadopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 9 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: June 17, 2011 On4 Communications, Inc. By: /s/ Gord Jessop Gord Jessop President, Chief Operating Officer 10
